Citation Nr: 0928871	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-10 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Largo Medical Center from 
September 22 to September 24, 2006, pursuant to the Veterans 
Millennium Health Care and Benefits Act (Millennium Bill 
Act).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Bay Pines, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at the Regional Office (RO) in November 2007.  A 
transcript of his hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The services provided by Largo Medical Center in 
September 2006, were provided in a medical facility held out 
as providing emergent care.

2.  The condition treated by Largo Medical Center on 
September 18, 2006, respiratory failure, was for a condition 
whose symptoms were of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson; 
thereafter, a VA or other Federal facility was not available 
to the extent that the known facility had the appropriate 
equipment to care for the Veteran.

4.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

5.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.

6.  The record does not establish that the Veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

7.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

8.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Largo Medical Center from September 22 
to September 24, 2006, pursuant to the Millennium Bill Act 
have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the Veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000. See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556. A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date. See 66 Fed. 
Reg. 36,467 (2001). In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008. To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility (Largo Medical Center) from September 22 to 
September 24, 2006, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1002.

Primarily at issue in this case is the third element: whether 
a VA faculty was feasibly available during the two identified 
days.  The claim was denied on the basis that the Veteran had 
been stabilized and that the emergency had passed.  However, 
the Board will assess eligibility under all of the criteria, 
and observes that the provisions in 38 C.F.R. § 17.1002 are 
conjunctive, not disjunctive; i.e. all of the aforementioned 
enumerated criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
Veteran was admitted to Largo Medical Center for respiratory 
failure.  He was admitted to the intensive care unit through 
the emergency room.  So, clearly Largo Medical Center 
provides emergency care.

Second, the person transporting the Veteran and those 
receiving the Veteran at the hospital, i.e., the medical 
personnel, reasonably felt that the circumstances were 
emergent.  The Veteran's medical records reflect that he was 
transported to the emergency room by ambulance for a severe 
asthma exacerbation.  He went into respiratory failure and 
was intubated, then admitted to the intensive care unit.  
Therefore, it was reasonable for those transporting the 
Veteran to conclude that delay in seeking immediate medical 
attention would have been hazardous to the Veteran's life.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services. See 38 
C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).

The testimony of the Veteran and his friend is supported by 
the record. The Veteran was properly admitted for a medical 
emergency and the Board finds that a medical emergency 
existed.  Therefore, the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition 
whose symptoms were of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  Thus, the second criterion is met.

The question in this case is whether, for the period from 
September 22 to September 24, 2006, a full-service VA medical 
facility was available to the Veteran.  The Board finds that 
this was not the case.  Rather, records from Largo Medical 
Center show that personnel from that facility were in regular 
contact with the VA Medical Center at Bay Pines, and that 
transfer was not coordinated until September 24, 2006.  

A Largo case management/social service note dated September 
19, 2006 indicates that the Veteran was at Largo under the VA 
Millennium Bill, and that the author left a note for the 
Veteran's physicians regarding transfer to Bay Pines when he 
was stable.  

On September 20, 2006, at 1:51 pm, the Veteran's case manager 
contacted Bay pines and sent information via facsimile.  The 
case manager explained to the Veteran and his significant 
other that he might need to be transferred to Bay Pines.  She 
also stated in her notes that Bay Pines had called the 
critical care unit and told the nurse that they were 
approving a continued stay as they did not have the 
capability to care for the Veteran.  At 4:16 pm on September 
20, 2006, personnel at Bay Pines called Largo and indicated 
that the Veteran could be considered for transfer; a note was 
left for the unit nurse and physician.  

On September 21, 2006, personnel at Bay Pines indicated that 
the Veteran should be considered for transfer; Largo 
transmitted additional information to Bay Pines.  An order 
was written for transfer of the Veteran to a telemetry bed 
the following morning.  The case manager left a message for 
the Bay Pines transfer coordinator.  

On September 22, 2006, the case manager called Bay Pines to 
indicate that the Veteran was ready for transfer to a 
telemetry bed.  She received no response and called again.  
The transfer coordinator indicated that her fax machine was 
not working and the case manager retransmitted the 
information.  Later that afternoon, a physician at Bay Pines 
indicated that the Veteran was accepted; the transfer 
coordinator indicated that while the Veteran was accepted, 
the facility did not have a telemetry bed for him.  The case 
manager was told that the administrative officer on duty 
would continue to follow the situation for a possible bed 
that night or over the weekend.  

On September 23, 2006, the case manager spoke with the 
administrative officer at Bay Pines and was told that there 
was no telemetry bed available that day.  

On September 24, 2006, the Veteran was accepted and that a 
telemetry bed was available.  The Veteran was transferred 
that afternoon.

With respect to this criterion, there is no indication in 
this case that a full-service VA medical facility with the 
proper equipment was available to the Veteran until September 
24, 2006.  Thus, the Board finds that a VA or other Federal 
facility/provider was not feasibly available for the period 
from September 22 to September 24, 2006.  Thus, the third 
criterion is met.

The record demonstrates that although the Veteran had been 
stabilized, the VA facility did not possess the proper 
equipment to care for him.  Thus, the Veteran could not have 
been safely discharged or transferred to a VA facility.  
Thus, the fourth criterion is met.

At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The Veteran's 
testimony that he was receiving regular care by VA for asthma 
is credible as the record establishes that he was taking 
medication and VA was his medical provider.  Thus, the fifth 
criterion is met.

The Veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
Largo Medical Center.  This conclusion is supported by 
credible testimony provided by the Veteran, as well as the 
billing documents.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.  
Thus, the ninth criterion is met.

In sum, the Veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided by 
Largo Medical Center from September 22 to September 24, 2006, 
pursuant to the Millennium Bill Act.


ORDER

Payment or reimbursement for medical services provided by 
Largo Medical Center from September 22 to September 24, 2006, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, is granted.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


